Citation Nr: 1235477	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  05-40 871	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to depression or PTSD.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Specifically, a June 2005 rating decision denied service connection for depression.  A July 2007 rating decision denied service connection for sleep apnea.  Finally, a November 2008 rating decision denied service connection for PTSD and denied entitlement to TDIU.  

Unfortunately, while this appeal was pending before the Board, the Veteran passed away.  Accordingly, this appeal will be dismissed for lack of jurisdiction, as discussed below. 

The Veteran's surviving spouse filed a request for substitution in May 2011.  In June 2011 she submitted a claim for autopsy and burial expenses.  These issues have not been addressed by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are REFERRED to the AOJ for appropriate action.  

The Board notes that a September 2009 rating decision denied service connection for benign prostatic hypertrophy.  The Veteran had submitted a notice of disagreement (NOD) with this decision in October 2009, stating that he had been diagnosed with prostate cancer.  The Board finds that the Veteran's claim for benign prostatic hypertrophy encompassed any disorder of the prostate, including cancer.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  A statement of the case (SOC) was never issued addressing the Veteran's NOD.  See 38 C.F.R. §§ 19.29, 20.200 (2011).  Thus, the Board finds that the Veteran's service connection claim for a prostate disorder, to include cancer of the prostate, was still pending at the time of his death and should be included among the claims for which the Veteran's surviving spouse may be eligible as a potential substitute claimant. 


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1969 to August 1970.  

2.  A Certificate of Death shows that the Veteran died in April 2011


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  

As noted above, the Veteran's surviving spouse filed a timely request for substitution in May 2011.  Her request for substitution has not yet been addressed by the AOJ, and should be adjudicated as quickly as possible once this file is returned to the RO. 


ORDER

The appeal is dismissed.



		
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


